EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Soltz on November 5, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 11 has been amended as follows:
11. (Currently Amended) A method comprising: 
transmitting, with a first transmitter of a first transceiver of a first network node, a plurality of first optical subcarriers carrying first data according to a first maximum throughput, the first transceiver including a first receiver, 
transmitting, with a second transmitter of a second transceiver of the first network node, a second optical subcarrier carrying second data according to a second maximum throughput, wherein the first maximum throughput is greater than the second maximum throughput, the second transceiver including a second receiver; 

transmitting with a fourth transmitter of a fourth transceiver of a second network node, a plurality of fourth optical subcarriers carrying fourth data according to the first maximum throughput, the fourth transceiver including a [[third]] fourth receiver, and 
transmitting with a fifth transmitter of a [[fourth]] fifth transceiver of the second network node a fifth optical subcarrier carrying fifth data according to the second maximum throughput, the fifth transceiver including a fifth receiver; 
transmitting, with a sixth transmitter of a sixth transceiver of the second network node, a sixth optical subcarrier carrying sixth data according to the second maximum throughput, the sixth transmitter including a sixth receiver;
transmitting with a seventh transmitter of a seventh transceiver of a third network node a plurality of seventh optical subcarriers carrying seventh data according to the first maximum throughput, the seventh transceiver including a seventh receiver, and 
transmitting with an eighth transmitter of an eighth transceiver included in the third network node an eighth optical subcarrier carrying eighth data according to the second maximum throughput, the eighth transceiver including an eighth receiver, 

receiving with the first receiver the [[firth]] fifth subcarrier and the ninth subcarrier, and receiving with the second receiver the plurality of fourth optical subcarriers and receiving the plurality of seventh optical subcarriers with the third receiver, 
receiving with the fourth receiver the second optical subcarrier and the eighth optical subcarrier, 
receiving with the fifth receiver the plurality of first optical subcarriers and receiving with the sixth receiver the plurality of seventh optical subcarrier, 
receiving with the seventh receiver the third optical subcarrier and the sixth optical subcarrier, and 
receiving with the eighth receiver the plurality of fourth optical subcarriers and receiving with the ninth receiver the plurality of first optical subcarriers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                              November 5, 2021